WHEELER, District Judge.
This case shows that the appellant has been a member of a firm of merchants dealing in groceries at Hartford, Conn., for seven years, having $1,000 invested as his share of the capital. This entitles him to remain in the United States. Lau Ow Bew v. U. S., 144 U. S. 47, 12 Sup. Ct. 517, 36 L. Ed. 340. The case also shows that he has lately visited China, and returned, but does not show the manner of his re-entry, nor any connection between his arrest for being unlawfully in the United States and his return, if that would be material as to his right to remain, when actually and peaceably here. Appellant discharged.